UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF For the Quarterly Period ended September 30, 2008 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri 65804 (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer / /Accelerated filer /X/Non-accelerated filer / / (Do not check if a smaller reporting company) Smaller reporting company // Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes / /No /X/ The number of shares outstanding of each of the registrant's classes of common stock: 13,380,969 shares of common stock, par value $.01, outstanding at November 7, 2008. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) SEPTEMBER 30, DECEMBER 31, 2008 2007 (Unaudited) ASSETS Cash $ 56,020 $ 79,552 Interest-bearing deposits in other financial institutions 67,008 973 Cash and cash equivalents 123,028 80,525 Available-for-sale securities 505,715 425,028 Held-to-maturity securities (fair value $1,443 – September 2008; $1,508 - December 2007) 1,360 1,420 Mortgage loans held for sale 5,184 6,717 Loans receivable, net of allowance for loan losses of $29,379 – September 2008; $25,459 - December 2007 1,766,583 1,813,394 Interest receivable 12,103 15,441 Prepaid expenses and other assets 17,666 14,904 Foreclosed assets held for sale, net 32,810 20,399 Premises and equipment, net 29,954 28,033 Goodwill and other intangible assets 1,737 1,909 Investment in Federal Home Loan Bank stock 8,448 13,557 Refundable income taxes 7,252 1,701 Deferred income taxes 16,072 8,704 Total Assets $ 2,527,912 $ 2,431,732 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 1,854,474 $ 1,763,146 Securities sold under reverse repurchase agreements with customers 229,274 143,721 Federal Home Loan Bank advances 122,847 213,867 Structured repurchase agreements 50,000 Short-term borrowings 52,519 73,000 Subordinated debentures issued to capital trust 30,929 30,929 Accrued interest payable 8,882 6,149 Advances from borrowers for taxes and insurance 1,232 378 Accounts payable and accrued expenses 8,971 10,671 Total Liabilities 2,359,128 2,241,861 Stockholders' Equity: Capital stock Serial preferred stock, $.01 par value; authorized 1,000,000 shares; none issued Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding September 2008 - 13,380,969 shares; December 2007 - 13,400,197 shares 134 134 Additional paid-in capital 19,693 19,342 Retained earnings 155,329 170,933 Accumulated other comprehensive income (loss) (6,372 ) (538 ) Total Stockholders' Equity 168,784 189,871 Total Liabilities and Stockholders' Equity $ 2,527,912 $ 2,431,732 See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, 2008 2007 2008 2007 INTEREST INCOME (Unaudited) (Unaudited) Loans $ 28,992 $ 36,636 $ 91,393 $ 107,477 Investment securities and other 6,032 5,340 17,635 15,661 TOTAL INTEREST INCOME 35,024 41,976 109,028 123,138 INTEREST EXPENSE Deposits 13,708 19,867 45,471 57,489 Federal Home Loan Bank advances 1,140 1,738 3,864 5,065 Short-term borrowings and repurchase agreements 1,473 1,917 4,255 5,576 Subordinated debentures issued to capital trust 336 522 1,097 1,402 TOTAL INTEREST EXPENSE 16,657 24,044 54,687 69,532 NET INTEREST INCOME 18,367 17,932 54,341 53,606 PROVISION FOR LOAN LOSSES 4,500 1,350 47,200 4,125 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 13,867 16,582 7,141 49,481 NON-INTEREST INCOME Commissions 1,964 2,435 7,036 7,665 Service charges and ATM fees 4,067 3,817 11,603 11,270 Net realized gains on sales of loans 369 247 1,127 682 Net realized gains (losses) on sales and impairments of available-for-sale securities (5,293 ) 4 (5,286 ) 4 Net gain on sales of fixed assets 9 11 175 35 Late charges and fees on loans 259 370 632 752 Change in interest rate swap fair value net of change in hedged deposit fair value 32 157 5,287 843 Other income 382 569 1,262 1,252 TOTAL NON-INTEREST INCOME 1,789 7,610 21,836 22,503 NON-INTEREST EXPENSE Salaries and employee benefits 7,561 7,744 23,807 22,373 Net occupancy and equipment expense 2,027 1,971 6,212 5,844 Postage 558 552 1,690 1,670 Insurance 542 537 1,662 984 Advertising 247 355 866 1,063 Office supplies and printing 209 187 654 659 Telephone 320 339 1,052 1,006 Legal, audit and other professional fees 515 285 1,236 867 Expense on foreclosed assets 1,868 125 2,484 275 Other operating expenses 803 1,225 2,661 3,239 TOTAL NON-INTEREST EXPENSE 14,650 13,320 42,324 37,980 INCOME (LOSS) BEFORE INCOME TAXES 1,006 10,872 (13,347 ) 34,004 PROVISION (CREDIT) FOR INCOME TAXES 182 3,555 (5,350 ) 11,144 NET INCOME (LOSS) $ 824 $ 7,317 $ (7,997 ) $ 22,860 BASIC EARNINGS (LOSS) PER COMMON SHARE $ .06 $ .54 $ (.60 ) $ 1.68 DILUTED EARNINGS (LOSS) PER COMMON SHARE $ .06 $ .54 $ (.60 ) $ 1.67 DIVIDENDS DECLARED PER COMMON SHARE $ .18 $ .17 $ .54 $ .50 See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) NINE MONTHS ENDED SEPTEMBER 30, 2008 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (7,997 ) $ 22,860 Proceeds from sales of loans held for sale 75,665 52,498 Originations of loans held for sale (68,236 ) (48,636 ) Items not requiring (providing) cash: Depreciation 1,833 1,999 Amortization 293 303 Provision for loan losses 47,200 4,125 Net gains on loan sales (1,127 ) (682 ) Net (gains) losses on sale or impairment of available-for-sale investment securities 5,286 (4 ) Net gains on sale of premises and equipment (175 ) (35 ) (Gain) loss on sale of foreclosed assets 1,235 (133 ) Amortization of deferred income, premiums and discounts (1,647 ) (3,195 ) Change in interest rate swap fair value net of change in hedged deposit fair value (5,287 ) (843 ) Deferred income taxes (4,227 ) 2,040 Changes in: Interest receivable 3,338 (2,287 ) Prepaid expenses and other assets (6,177 ) 1,046 Accounts payable and accrued expenses 2,852 (9,714 ) Income taxes refundable/payable (5,551 ) (549 ) Net cash provided by operating activities 37,278 18,793 CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans (21,549 ) (113,765 ) Purchase of loans (3,506 ) (4,141 ) Proceeds from sale of student loans 634 2,455 Purchase of additional business units (730 ) Purchase of premises and equipment (3,992 ) (2,642 ) Proceeds from sale of premises and equipment 413 65 Proceeds from sale of foreclosed assets 8,065 1,810 Capitalized costs on foreclosed assets (394 ) (94 ) Proceeds from sales of available-for-sale investment securities 85,242 1,664 Proceeds from maturing available-for-sale investment securities 21,000 391,335 Proceeds from maturing held-to-maturity investment securities 60 50 Proceeds from called investment securities 120,500 6,850 Principal reductions on mortgage-backed securities 48,937 56,805 Purchase of available-for-sale securities (371,034 ) (511,729 ) (Purchase) redemption of Federal Home Loan Bank stock 5,109 (1,062 ) Net cash used in investing activities (110,515 ) (173,129 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in certificates of deposit 205,078 (13,331 ) Net increase (decrease) in checking and savings deposits (106,985 ) 90,167 Proceeds from Federal Home Loan Bank advances 503,000 749,000 Repayments of Federal Home Loan Bank advances (594,020 ) (734,097 ) Net increase in short-term borrowings and structured repo 115,072 55,732 Advances from borrowers for taxes and insurance 854 864 Proceeds from issuance of trust preferred debentures 5,155 Stock repurchase (408 ) (6,036 ) Dividends paid (7,227 ) (6,685 ) Stock options exercised 376 1,353 Net cash provided by financing activities 115,740 142,122 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 42,503 (12,214 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 80,525 133,150 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 123,028 $ 120,936 See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three and nine months ended September 30, 2008 and 2007 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2007, has been derived from the audited consolidated statement of financial condition of the Company as of that date. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2007 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. For the three months ended September 30, 2008, the travel, insurance and investment divisions reported gross revenues of $1.3 million, $377,000 and $264,000, respectively, and net income (loss) of $(110,000), $39,000 and $115,000, respectively. For the three months ended September 30, 2007, the travel, insurance and investment divisions reported gross revenues of $1.7 million, $442,000 and $454,000, respectively, and net income (loss) of $(52,000), $46,000 and $92,000, respectively. 5 For the nine months ended September 30, 2008, the travel, insurance and investment divisions reported gross revenues of $5.0 million, $1.1 million and $1.0 million, respectively, and net income of $77,000, $129,000 and $259,000, respectively. For the nine months ended September 30, 2007, the travel, insurance and investment divisions reported gross revenues of $5.2 million, $1.2 million and $1.5 million, respectively, and net income of $284,000, $145,000 and $144,000, respectively. The decrease in gross revenues in the investment division for the three and nine months ended September 30, 2008, was a result of the alliance formed with Ameriprise Financial Services through Penney, Murray and Associates. As a result of this change, Great Southern now records most of its investment services activity on a net basis in non-interest income. Thus, non-interest expense related to the investment services division is also reduced. NOTE 3: COMPREHENSIVE INCOME Statement of Financial Accounting Standards No. 130, Reporting Comprehensive Income, requires the reporting of comprehensive income and its components. Comprehensive income is defined as the change in equity from transactions and other events and circumstances from non-owner sources, and excludes investments by and distributions to owners. Comprehensive income includes net income and other items of comprehensive income meeting the above criteria. The Company's only component of other comprehensive income is the unrealized gains and losses on available-for-sale securities. Three Months Ended September 30, 2008 2007 (In thousands) Net income $ 824 $ 7,317 Unrealized holding gains (losses), net of income taxes (5,274 ) 1,556 Less: reclassification adjustment for gains (losses) included in net income, net of income taxes (3,440 ) 3 (1,834 ) 1,553 Comprehensive income (loss) $ (1,010 ) $ 8,870 Nine Months Ended September 30, 2008 2007 (In thousands) Net income (loss) $ (7,997 ) $ 22,860 Unrealized holding gains (losses), net of income taxes (9,270 ) (719 ) Less: reclassification adjustment for gains (losses) included in net income, net of income taxes (3,436 ) 3 (5,834 ) (722 ) Comprehensive income (loss) $ (13,831 ) $ 22,138 6 NOTE 4: RECENT ACCOUNTING PRONOUNCEMENTS In December 2007, the FASB issued SFAS No.141 (revised), Business Combinations. SFAS No.141(revised) retains the fundamental requirements in Statement 141 that the acquisition method of accounting be used for business combinations, but broadens the scope of Statement 141 and contains improvements to the application of this method. The Statement requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date.
